[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              February 2, 2007
                            No. 06-12221                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                          BIA No. A96-091-448

CARLOS FELIPE ORDONEZ MEZA,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.



                       _______________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (February 2, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Carlos Felipe Ordonez Meza (“Ordonez Meza”), through counsel, seeks

review of the decision of the Board of Immigration Appeals (“BIA”) adopting and

affirming the order of the Immigration Judge (“IJ”) denying his application for

asylum, withholding of removal under the Immigration and Nationality Act

(“INA”), 8 U.S.C. § 1231(b)(3), and relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”), 8 C.F.R. § 208.16(c). Ordonez Meza, a native of Colombia, reported that

he was an active member of the youth arm of the Liberal Party for one year while

he was a university student. He indicated that guerillas from the Revolutionary

Armed Forces of Colombia (“FARC”) wanted him to join their organization

because of his influence with young people. He further reported that, when he

refused to join them, the FARC began threatening him, physically attacked him

once by pushing him, and attempted to kidnap him.

      On appeal, Ordonez Meza first argues that, through substantial testimonial

and documentary evidence, he established that he suffered past persecution on

account of his political opinion, and had a well-founded fear of future persecution,

such that he was entitled to asylum. He asserts that the FARC first attempted to

recruit him because of his political opinions, and when he refused to join, the

FARC began to target him because they labeled him as a “betrayer” and an

“enem[y] to their cause.”
                                          2
      In this case, the BIA expressly adopted and affirmed the IJ’s decision

without issuing its own decision. When the BIA issues a summary affirmance of

the IJ’s opinion, we review the IJ’s opinion as if it were the BIA’s. See Al Najjar

v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We review legal determinations

of the IJ de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247 (11th Cir. 2001).

On the other hand, we review any factual determinations under the “substantial

evidence test.” Al Najjar, 257 F.3d at 1283. We look to see if the IJ’s factual

determinations are “supported by reasonable, substantial, and probative evidence

on the record considered as a whole.” Id. at 1284 (internal quotations marks

omitted). “To reverse the IJ’s fact findings, we must find that the record not only

supports reversal, but compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d

1283, 1287 (11th Cir. 2003). A determination that an alien is ineligible for asylum

or withholding is a factual determination. See Al Najjar, 257 F.3d at 1283.

      The Secretary of Homeland Security or the Attorney General has discretion

to grant asylum if an alien meets the INA’s definition of a “refugee.” INA

§ 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion . . . .

                                          3
INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). To establish asylum eligibility,

the alien must, with specific and credible evidence, establish (1) past persecution

on account of a statutorily listed factor, or (2) a “well-founded fear” that the

statutorily listed factor will cause such future persecution. 8 C.F.R. § 208.13(a),

(b). “Demonstrating such a connection requires the alien to present specific,

detailed facts showing a good reason to fear that he or she will be singled out for

persecution on account of” a statutory factor. Al Najjar, 257 F.3d at 1287 (internal

quotations marks omitted). An asylum applicant may not show merely that he has

a political opinion, but must show that he was persecuted because of that opinion.

I.N.S. v. Elias-Zacarias, 502 U.S. 478, 483, 112 S. Ct. 812, 816, 117 L. Ed. 2d 38

(1992). Additionally, we have stated that persecution is an “extreme concept,

requiring more than a few isolated incidents of verbal harassment or intimidation,

and that mere harassment does not amount to persecution.” Sepulveda v. U.S. Att’y

Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (per curiam) (internal quotation marks

omitted).

      An alien who has not shown past persecution still may be entitled to asylum

if he can demonstrate a future threat to his life or freedom on a protected ground. 8

C.F.R. § 208.13(b). To establish a “well-founded fear,” an applicant must show

that he has a fear of persecution in his home country and that “[t]here is a



                                           4
reasonable possibility of suffering such persecution if he or she were to return to

that country.” 8 C.F.R. § 208.13(b)(2)(i).

      To qualify for withholding of removal under the INA, an alien must show

that, if returned to his country, the alien’s life or freedom would be threatened on

account of race, religion, nationality, membership in a particular social group, or

political opinion. INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). Generally, where an

alien fails to meet the “well-founded fear” standard for establishing asylum

eligibility, the alien cannot establish the higher burden for withholding of removal.

Al Najjar, 257 F.3d at 1292-93. Similarly, the burden on the alien seeking CAT

relief is higher than the burden imposed on the asylum seeker. Id. at 1303.

      We have held that “[a]n imputed political opinion, whether correctly or

incorrectly attributed, may constitute a ground for a well-founded fear of political

persecution within the meaning of the INA.” Al Najjar, 257 F.3d at 1289 (internal

quotation marks omitted). In order to qualify for relief from removal based on a

political opinion, the petitioner “must establish that the guerillas persecuted h[im]

or will seek to persecute h[im] in the future because of h[is] actual or imputed

political opinion.” Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004)

(per curiam). “It is not enough to show that []he was or will be persecuted or

tortured due to h[is] refusal to cooperate with the guerillas.” Id. In the context of

forcible recruitment, “the mere existence of a generalized ‘political’ motive
                                           5
underlying the guerrillas’ forced recruitment is inadequate to establish . . . the

proposition that [the petitioner] fears persecution on account of political opinion,

as [INA] § 101(a)(42) requires.” Elias-Zacarias, 502 U.S. at 482, 112 S.Ct. at 816.

      The IJ determined that Ordonez Meza failed to demonstrate past persecution

because his encounters with members of the FARC were not severe enough to

constitute persecution. Moreover, the IJ concluded that Ordonez Meza did not

establish a well-founded fear of future persecution given the length of time since

the FARC’s last contact with his parents and the decreased likelihood that the

FARC would still be interested in his political opinions after his time away from

the university, especially because he was only involved with the Liberal Party for

one year. The IJ also highlighted discrepancies and doubts concerning certain

documentary evidence which Ordonez Meza presented, specifically the threatening

sympathy cards his parents received and his father’s police report which did not

mention the FARC or any of its members. Bound by the deferential “substantial

evidence” standard of review, we cannot say that the record compels a contrary

result. Accordingly, we affirm the IJ’s decision denying Ordonez Meza asylum

and withholding of removal.

      Ordonez Meza also argues that the IJ “errantly presumed” that, in order to be

eligible for relief under the CAT, he would have to establish that he was tortured

by government actors or the government acquiesced to the torture. “A court may
                                           6
review a final order of removal only if . . . the alien has exhausted all

administrative remedies available to the alien as of right . . . .” 8 U.S.C. §

1252(d)(1). This requirement is jurisdictional and bars review of claims not raised

before the BIA. Sundar v. I.N.S., 328 F.3d 1320, 1323 (11th Cir. 2003). The

exhaustion requirement gives the BIA the opportunity to discover and correct its

own error. See id. at 1325. We also have recognized that the “exhaustion

requirement ensures the [Department of Homeland Security] has had a full

opportunity to consider a petitioner’s claims.” Amaya-Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (per curiam) (internal quotations marks

omitted). Because Ordonez Meza failed to present to the BIA his argument that the

IJ erroneously believed that torture would have to be conducted by the government

in order to entitle him to relief under the CAT, we lack jurisdiction to review that

claim and must dismiss it.

       Accordingly, we deny Ordonez Meza’s petition for review in part, and

dismiss it in part.

       DENIED IN PART, DISMISSED IN PART.




                                            7